TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-00-00406-CR
                                       NO. 03-00-00407-CR




                             Lance Punahou Chancellor, Appellant

                                                 v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
      NOS. 50,390 & 50,391, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




                 After accepting appellant Lance Punahou Chancellor’s guilty pleas, the district

court found him guilty of burglary of a habitation and attempted burglary of a habitation. See

Tex. Penal Code Ann. §§ 15.01 (West 1994), 30.02 (West Supp. 2000). The court assessed

punishment in the first cause at imprisonment for fifteen years, and at imprisonment for ten years

in the second.

                 Appellant’s court-appointed attorney filed a brief concluding that the appeals are

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.

1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, and appellant

was advised of his right to examine the appellate records and to file a pro se brief. No pro se

brief has been filed.

               We have reviewed the records and counsel’s brief and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the

appeals.

               The judgments of conviction are affirmed.




                                           Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Affirmed

Filed: November 16, 2000

Do Not Publish




                                              2